


Exhibit 10.63

 

ABBOTT LABORATORIES
NON-QUALIFIED REPLACEMENT STOCK OPTION AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) an
Option (the “Option”) to purchase a total of «NoShares12345» Shares, at the
price of $«Option_Price» per Share (the “Exercise Price”), such price being not
less than 100% of the Fair Market Value of the Shares on the Grant Date.

 

The Option is granted under the Program with respect to an option (the “Original
Option”), the original term of which was set to expire on the «Expiration_Date»
(the “Expiration Date”).  The Option is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, and the terms
and conditions set forth in this Agreement.  In the event of any inconsistency
among the provisions of this Agreement, the provisions of the Program, the
Program prospectus, and the Program administrative rules, the Program shall
control.

 

The terms and conditions of the Option granted to the Employee are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Non-Qualified Replacement
Stock Option Agreement.

 

(b)                                 Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

(c)                                  Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Options or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Program.

 

(d)                                 Employee’s Representative:  The Employee’s
legal guardian or other legal representative.

 

(e)                                  Option:  The Non-Qualified Replacement
Stock Option granted pursuant to this Agreement.

 

(f)                                   Program:  The Abbott Laboratories 2009
Incentive Stock Program.

 

(g)                                  Termination:  A severance of employment for
any reason (including retirement) from the Company and all Subsidiaries.  Any
Termination shall be effective on the last day the Employee performs services
for or on behalf of the Company or its Subsidiary, and employment shall not be
extended by any statutory or common law notice of termination period.

 

--------------------------------------------------------------------------------


 

2.                                      Exercise Restrictions.  This Option may,
but need not, be exercised in installments, but only within the time periods and
subject to the conditions described below.  This Option may be exercised only
after six months have elapsed after the Grant Date.  In no event shall this
Option be exercisable on or after the date on which the Original Option would
have terminated or at any other time when the Original Option would not have
been exercisable.

 

(a)                                 Termination of Employment Before Six Months
After Grant Date.  Subject to Section 3, in the event of the Employee’s
Termination before six months have elapsed after the Grant Date, then the
determination of whether and upon what conditions this Option may be exercised
shall be made pursuant to the provisions that would have governed the exercise
of the Original Option in the event of Termination before the Original Option
became exercisable.

 

(b)                                 Termination of Employment Six Months or More
After the Grant Date.  Subject to Section 3, in the event of the Employee’s
Termination when six months or more have elapsed following the Grant Date, then
the determination of whether and upon what conditions this Option may be
exercised shall be made pursuant to the provisions that would have governed the
exercise of the Original Option in the event of Termination after the Original
Option became exercisable.

 

3.                                      Effect of Certain Bad Acts.  The Option
shall be cancelled and forfeited immediately if, in the sole opinion and
discretion of the Committee or its delegate, the Employee:

 

(a)                                 commits a material breach of the terms and
conditions of the Employee’s employment, including, but not limited to:

 

(i)                                     material breach by the Employee of the
Code of Business Conduct;

 

(ii)                                  material breach by the Employee of the
Employee’s employment contract, if any;

 

(iii)                             commission by the Employee of an act of fraud,
embezzlement or theft in connection with the Employee’s duties or in the course
of the Employee’s employment;

 

(iv)                              wrongful disclosure by the Employee of secret
processes or confidential information of the Company or any of its Subsidiaries;
or

 

(v)                                 failure by the Employee to substantially
perform the duties of the Employee’s employment (other than any such failure
resulting from the Employee’s disability); or

 

2

--------------------------------------------------------------------------------


 

(b)                                 to the extent permitted by applicable law,
engagement by the Employee, directly or indirectly, for the benefit of the
Employee or others, in any activity, employment or business which is competitive
with the Company or any of its Subsidiaries.

 

4.                                      Exercise of the Option.  Subject to
Section 2 above, the Option may be exercised in whole or in part as follows:

 

(a)                                 Who May Hold/Exercise the Option.

 

(i)                                   General Rule - Exercise by Employee Only. 
During the lifetime of the Employee, the Option may be exercised only by the
Employee or the Employee’s Representative.

 

(ii)                                Death Exception.  If the Employee dies, then
the Option may be exercised only by the executor or administrator of the estate
of the Employee or the person or persons to whom rights under the Option have
passed by will or the laws of descent or distribution.  Such person(s) shall
furnish the appropriate tax clearances, proof of the right of such person(s) to
exercise the Option, and other pertinent data as the Company may deem necessary.

 

(iii)                             Transferability.  Except as otherwise provided
by the Committee or its delegate, the Option is not transferable other than by
will or the laws of descent and distribution.  It may not be assigned,
transferred (except by will or the laws of descent and distribution), pledged or
hypothecated in any way, whether by operation of law or otherwise, and shall not
be subject to execution, attachment, or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any attachment or similar
process upon such Option, shall be null and void.

 

(b)                                 Method of Exercise.  Subject to the
requirements of local law, the Option may be exercised only by:

 

(i)                                   delivery to the designated employee or
agent of the Company of a written, electronic, or telephonic notice of exercise,
specifying the number of Shares with respect to which the Option is then being
exercised, and payment of the full Exercise Price of the Shares being purchased
in cash or with other Shares held by the Employee having a then Fair Market
Value equal to the Exercise Price;

 

(ii)                                delivery of a properly-executed exercise
notice together with a copy of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds to pay the Exercise
Price;

 

3

--------------------------------------------------------------------------------


 

(iii)                             a combination of (i) and (ii) above; or

 

(iv)                            any other manner approved by the Committee from
time to time.

 

Each method of exercise requires payment of the full amount of any federal,
state, local or other applicable taxes which the Company believes are required
to be withheld and paid with respect to such exercise, as described below.

 

(c)                                  Payment of Taxes.  The Employee may satisfy
any federal, state, local or other applicable taxes arising from any transaction
related to the exercise of the Option pursuant to this Agreement by:

 

(i)                                   tendering a cash payment;

 

(ii)                                having the Company withhold Shares from the
Option exercised to satisfy the minimum applicable withholding tax;

 

(iii)                             tendering Shares received in connection with
the Option back to the Company; or

 

(iv)                            delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld.

 

The Company shall have the right and is hereby authorized to withhold from the
Shares transferable to the Employee upon any exercise of the Option or (to the
extent permitted by applicable law, including without limitation Code
Section 409A) from any other compensation or other amount owing to the Employee
such amount as may be necessary in the opinion of the Company to satisfy all
such tax and withholding obligations.

 

5.                                      Replacement of Shares Used to Pay for
Exercise of Option.  Subject to the requirements of local law, in the event the
Exercise Price of the Shares covered by this Option or any taxes due on its
exercise are paid by the surrender of other Shares or, for payment of
withholding taxes, by withholding of Shares, the Employee will be granted an
option (the “Replacement Option”) to purchase a number of Shares equal to the
number of Shares surrendered and/or withheld, provided the then Fair Market
Value of the Shares covered by this Option is at least twenty-five percent (25%)
higher than such Exercise Price.  The Exercise Price under the Replacement
Option will be the Fair Market Value of the Shares covered by the Replacement
Option on the grant date of the Replacement Option.  The Replacement Option will
be a nonqualified stock Option, first exercisable six (6) months after the
Replacement Option grant date, with a term equal to the remainder of the term of
the Original Option.  An additional Replacement Option will not be granted upon
the exercise of a previously issued Replacement Option if that previously issued
Replacement Option is exercised in the same calendar year that it was granted.

 

4

--------------------------------------------------------------------------------


 

6.                                      Change in the Number of Issued Shares. 
In the event there is a change in the number of issued Shares without new
consideration to the Company (such as by stock dividends or stock splits), then
(i) the number of Shares at the time unexercised under this Option shall be
changed in proportion to such change in issued Shares; and (ii) the Exercise
Price for the unexercised portion of the Option shall be adjusted so that the
aggregate consideration payable to the Company upon the purchase of all Shares
not theretofore purchased shall not be changed.  If the outstanding Shares are
combined with or changed into another kind of stock of the Company or into
securities of another corporation, whether through recapitalization, sale,
merger, consolidation, spin-off, etc., the Company shall cause adequate
provision to be made whereby the person or persons entitled to exercise this
Option shall thereafter be entitled to receive, upon exercise of any portion of
the Option, the securities which that person would have been entitled to receive
for Shares acquired through exercise of the same portion of the Option
immediately prior to the effective date of such recapitalization,
reorganization, sale, merger, consolidation, spin-off, etc.  If appropriate, due
adjustment shall be made in the per share or per unit price of the securities
that may be purchased on exercise of this Option following the recapitalization,
reorganization, sale, merger, consolidation, spin-off, etc.

 

7.                                      No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

8.                                      Nature of Grant.  In accepting this
Option grant, the Employee acknowledges that:

 

(a)                                 The Program is established voluntarily by
the Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 This Option award is a one-time benefit and
does not create any contractual or other right to receive future grants of
Options, benefits in lieu of Options, or other Program benefits in the future,
even if Options have been granted repeatedly in the past;

 

(c)                                  All decisions with respect to future Option
grants, if any, and their terms and conditions, will be made by the Committee,
in its sole discretion;

 

(d)                                 Nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company and the Employee;

 

5

--------------------------------------------------------------------------------


 

(e)                                  The Employee is voluntarily participating
in the Program;

 

(f)                                   The Option and Shares subject to the
Option are:

 

(i)                                   extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or its
Subsidiaries, and are outside the scope of the Employee’s employment contract,
if any;

 

(ii)                                not intended to replace any pension rights
or compensation;

 

(iii)                             not part of the Employee’s normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
its Subsidiaries;

 

(g)                                  The future value of the Shares underlying
the Option is unknown and cannot be predicted with certainty;

 

(h)                                 In consideration of this Option award, no
claim or entitlement to compensation or damages shall arise from the Option
resulting from Termination (for any reason whatsoever) and the Employee
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise; if any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing or electronically accepting this Agreement, the
Employee shall be deemed irrevocably to have waived the Employee’s entitlement
to pursue such claim;

 

(i)                                     The Option and the Benefits under the
Program, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability; and

 

(j)                                    Neither the Company nor any of its
Subsidiaries shall be liable for any change in value of the Option, the amount
realized upon exercise of the Option or the amount realized upon a subsequent
sale of any Shares acquired upon exercise of the Option, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.

 

9.                                      Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to

 

6

--------------------------------------------------------------------------------


 

participate in the Program.  As such (where required under applicable law), the
Employee:

 

(i)                                   voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Employee’s participation in the Program.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)                                   obtain confirmation as to the existence of
the Data;

 

(ii)                                verify the content, origin and accuracy of
the Data;

 

7

--------------------------------------------------------------------------------


 

(iii)                             request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                            oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Employee’s participation in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

10.                               Private Placement.  This Option grant is not
intended to be a public offering of securities in the Employee’s country.  The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and this Option grant is not subject to the supervision of the local
securities authorities.

 

11.                               Exchange Controls.  As a condition to this
Option grant, the Employee agrees to comply with any applicable foreign exchange
rules and regulations.

 

12.                               Compliance with Applicable Laws and
Regulations.

 

(a)                                 The Company shall not be required to issue
or deliver any Shares pursuant to this Agreement pending compliance with all
applicable federal and state securities and other laws (including any
registration requirements or tax withholding requirements) and compliance with
the rules and practices of any stock exchange upon which the Company’s Shares
are listed.

 

(b)                                 Regardless of any action the Company or its
Subsidiaries take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Employee’s participation in the Program and legally applicable to the Employee
or deemed by the Company or its Subsidiaries to be an appropriate charge to the
Employee even if technically due by the Company or its Subsidiaries
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or its Subsidiaries.  The
Employee further acknowledges that the Company and/or its Subsidiaries: (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including, but not limited
to, the grant, vesting or exercise of the Option, the issuance of Shares upon
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Employee’s liability for Tax-Related Items or
achieve any particular tax result.  Further,

 

8

--------------------------------------------------------------------------------


 

if the Employee has become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, the Employee
acknowledges that the Company and/or its Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

13.                               Code Section 409A.  The Option is intended to
be exempt from the requirements of Code Section 409A.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that the Option is subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Employee’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

Although this Agreement and the Benefits provided hereunder are intended to be
exempt from the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement or the Benefits provided hereunder
will  comply with Code Section 409A or any other provision of federal, state,
local, or non-United States law.  None of the Company, its Subsidiaries, or
their respective directors, officers, employees or advisers shall be liable to
the Employee (or any other individual claiming a benefit through the Employee)
for any tax, interest, or penalties the Employee may owe as a result of
compensation paid under this Agreement, and the Company and its Subsidiaries
shall have no obligation to indemnify or otherwise protect the Employee from the
obligation to pay any taxes pursuant to Code Section 409A.

 

14.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Option, the Employee’s participation in the
Program or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with the Employee’s own personal tax,
legal and financial advisors regarding participation in the Program before
taking any action related to the Program.

 

15.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Employee’s participation
in the Program, on the Option and on any Shares acquired under the Program, to
the extent the Company or its Subsidiaries determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Program, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  The Employee
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its Subsidiaries, as may be required to allow the Company and
its Subsidiaries to comply with local laws, rules and regulations in the
Employee’s country.  In addition, the Employee agrees to take any

 

9

--------------------------------------------------------------------------------


 

and all actions as may be required to comply with the Employee’s personal
obligations under local laws, rules and regulations in the Employee’s country.

 

16.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Option have
passed by will or the laws of descent or distribution.

 

17.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Program by electronic means.  The Employee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Program through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.

 

18.                               Addendum.  This Option grant shall be subject
to any special terms and conditions set forth in any Addendum to this Agreement
for the Employee’s country.  Moreover, if the Employee relocates to one of the
countries included in the Addendum, the special terms and conditions for such
country will apply to the Employee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Program.  The
Addendum constitutes part of this Agreement.

 

19.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

20.                               Entire Agreement.  This Agreement and the
Program constitute the entire agreement between the Employee and the Company
regarding the Option and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the Option. 
Except as expressly set forth herein, this Agreement (and any provision of this
Agreement) may not be modified, changed, clarified, or interpreted by the
parties, except in a writing specifying the modification, change, clarification,
or interpretation, and signed by a duly authorized Company officer.

 

10

--------------------------------------------------------------------------------


 

21.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Option have passed by will or the laws of descent or
distribution.

 

22.                               Language.  If the Employee has received this
Agreement or any other document related to the Program translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

23.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*              *              *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

12

--------------------------------------------------------------------------------

 

ADDENDUM TO THE ABBOTT LABORATORIES
NON-QUALIFIED REPLACEMENT STOCK OPTION AGREEMENT

 

In addition to the terms and conditions set forth in the Agreement, the Option
is subject to the following terms and conditions.  All defined terms contained
in this Addendum shall have the same meaning as set forth in the Program.  If
the Employee is employed in a country identified in the Addendum, the additional
terms and conditions for such country shall apply.  If the employee transfers
residence and/or employment to a country identified in the Addendum, the
additional terms and conditions for such country shall apply to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary and advisable to comply with local law or to
facilitate administration of the Program.

 

AUSTRALIA

 

1.             Option Conditioned on Satisfaction of Regulatory Obligations.  If
the Employee is: (a) a director of a Subsidiary incorporated in Australia; or
(b) a person who is a management-level executive of a Subsidiary incorporated in
Australia and who also is a director of a Subsidiary incorporated outside of
Australia, the grant of the Option is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.

 

2.             Australian Offer Document.  In addition to the Agreement and the
Program, the Employee must review the Australian Offer Document and the
Australian Addendum to the Program for additional important information
pertaining to the Option.  Both of these documents can be accessed via the UBS
website at www.ubs.com/onesource/abt.  By accepting the Option, the Employee
acknowledges and confirms that the Employee has reviewed these documents.

 

3.             Right to Exercise.  Notwithstanding anything in the Agreement or
Program to the contrary, if the Option vests when the Fair Market Value per
Share is equal to or less than the Exercise Price, the Employee may not exercise
the vested Option.  The vested Option may be exercised only starting on the
business day following the first day on which the Fair Market Value per Share
exceeds the Exercise Price of the Option.  For the avoidance of doubt, this
provision also applies to any Option held by an Employee who transfers to
Australia after the Option is granted, as determined by the Committee in its
sole discretion.

 

BRAZIL

 

Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Program are the result of
commercial transactions unrelated to the Employee’s employment; (ii) the
Agreement and the Program are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the Option, if any, is not part
of the Employee’s remuneration from employment.

 

CANADA

 

1.             English Language.  The parties to the Agreement acknowledge that
it is their express wish that the Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

13

--------------------------------------------------------------------------------


 

2.             Exercise of the Option — No Tendering Previously-Owned Shares. 
Notwithstanding Section 4 of the Agreement or any other provision in the
Agreement or Program to the contrary, if the Employee is resident in Canada, the
Employee may not tender Shares that the Employee owns to pay the Exercise Price
or taxes in connection with the Option.

 

CHILE

 

Private Placement.  The following provision shall replace Section 10 of the
Agreement:

 

In accordance with Circular 99 of 2001, from Chile’s Superintendence of
Securities, the grant of the Option hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.  As a private placement, the Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities, and the Program is not subject to the supervision of the local
securities authorities.

 

CHINA

 

1.             Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of
the Agreement or any other provision in the Agreement to the contrary, the
Option may be exercised only by using the cashless method, except as otherwise
determined by the Committee.  Only full cashless exercise (net proceeds remitted
to the Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or
stock swap methods of exercise are prohibited.

 

2.             Foreign Exchange Control Laws.  As a condition of the Option, the
Employee understands and agrees that, due to the exchange control laws in China,
the Employee will be required to immediately repatriate the cash proceeds
resulting from the cashless exercise of the Option to China.

 

The Employee understands and agrees that the repatriation of sales proceeds may
need to be effected through a special exchange control account established by
the Company or its Subsidiaries, and the Employee hereby consents and agrees
that sales proceeds from the sale of Shares acquired under the Program may be
transferred to such account by the Company on the Employee’s behalf prior to
being delivered to the Employee.  The sales proceeds may be paid to the Employee
in U.S. dollars or local currency at the Company’s discretion.  If the sales
proceeds are paid to the Employee in U.S. dollars, the Employee understands that
the Employee will be required to set up a U.S. dollar bank account in China so
that the proceeds may be deposited into this account.  If the sales proceeds are
paid to the Employee in local currency, the Employee acknowledges that the
Company is under no obligation to secure any particular exchange conversion rate
and that the Company may face delays in converting the dividends and proceeds to
local currency due to exchange control restrictions.  The Employee agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to the Employee. 
The Employee further agrees to comply with any other requirements that may be
imposed by the Company or its Subsidiaries in China in the future in order to
facilitate compliance with exchange control requirements in China.  The Employee
agrees to be subject to these restrictions even after Termination.

 

Notwithstanding anything to the contrary in the Program or the Agreement, in the
event of an Employee’s Termination, the Employee shall be required to exercise
the Option (to the extent outstanding, vested and otherwise permitted under the
Agreement) and sell all Shares issued pursuant to the Program no later than
earliest of (a) the Original Option termination date, (b) subject to Section 2,
the deadline for exercising the Original Option in the event of Termination and
(c) 180 days after the date of Termination, or such shorter period as may be
required by the SAFE.  The resulting sales proceeds shall be repatriated to

 

14

--------------------------------------------------------------------------------


 

China in the manner designated by the Company.  Any Options that remain
unexercised after such date shall expire.

 

Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Employee may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Program, the Agreement and
the Option in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.

 

CROATIA

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

DENMARK

 

Treatment of Options upon Termination.  Notwithstanding any provisions in the
Agreement to the contrary, the treatment of the Option upon Termination shall be
governed by the Act on Stock Options in Employment Relations.

 

FINLAND

 

Withholding of Tax-Related Items.  Notwithstanding anything in Section 4(c) of
the Agreement to the contrary, if the Employee is a local national of Finland,
any Tax-Related Items shall be withheld only in cash from the Employee’s regular
salary/wages or other amounts payable to the Employee in cash, or such other
withholding methods as may be permitted under the Program and allowed under
local law.

 

FRANCE

 

English Language.  The parties to the Agreement acknowledge that it is their
express wish that the Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

HONG KONG

 

1.             Exercise of Option.  If, for any reason, the Employee exercises
the Option within six months of the Grant Date, the Employee agrees that he or
she will not sell or otherwise dispose of any such Shares prior to the six-month
anniversary of the Grant Date.

 

2.             IMPORTANT NOTICE.  WARNING:  The contents of the Agreement, the
Addendum, the Program, and all other materials pertaining to the Option and/or
the Program have not been reviewed by any regulatory authority in Hong Kong. 
The Employee is hereby advised to exercise caution in relation to the offer
thereunder.  If the Employee has any doubts about any of the contents of the
aforesaid materials pertaining to the Option, the Employee should obtain
independent professional advice.

 

3.             Wages.  The Option and Shares underlying the Option do not form
part of the Employee’s wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

 

15

--------------------------------------------------------------------------------


 

INDIA

 

Repatriation Requirements.  As a condition to this Option grant, the Employee
agrees to repatriate all sales proceeds and dividends attributable to Shares
acquired under the Program in accordance with local foreign exchange rules and
regulations.

 

ISRAEL

 

Indemnification for Tax Liabilities.  As a condition of the grant of the Option,
the Employee expressly consents and agrees to indemnify the Company and/or its
Subsidiaries and hold them harmless from any and all liability attributable to
taxes, interest or penalties thereon, including without limitation, liabilities
relating to the necessity to withhold any taxes.

 

ITALY

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

MEXICO

 

1.             Commercial Relationship.  The Employee expressly acknowledges
that the Employee’s participation in the Program and the Company’s grant of the
Option does not constitute an employment relationship between the Employee and
the Company.  The Employee has been granted the Option as a consequence of the
commercial relationship between the Company and the Company’s Subsidiary in
Mexico that employs the Employee, and the Company’s Subsidiary in Mexico is the
Employee’s sole employer.  Based on the foregoing: (a) the Employee expressly
acknowledges that the Program and the benefits derived from participation in the
Program do not establish any rights between the Employee and the Subsidiary in
Mexico that employs the Employee; (b) the Program and the benefits derived from
participation in the Program are not part of the employment conditions and/or
benefits provided by the Subsidiary in Mexico that employs the Employee; and
(c) any modifications or amendments of the Program or benefits granted
thereunder by the Company, or a termination of the Program by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Employee’s employment with the Subsidiary in Mexico.

 

2.             Extraordinary Item of Compensation.  The Employee expressly
recognizes and acknowledges that the Employee’s participation in the Program is
a result of the discretionary and unilateral decision of the Company, as well as
the Employee’s free and voluntary decision to participate in the Program in
accord with the terms and conditions of the Program, the Agreement and this
Addendum.   As such, the Employee acknowledges and agrees that the Company may,
in its sole discretion, amend and/or discontinue the Employee’s participation in
the Program at any time and without any liability.  The value of the Option is
an extraordinary item of compensation outside the scope of the Employee’s
employment contract, if any.  The Option is not part of the Employee’s regular
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Subsidiary in Mexico that employs the Employee.

 

NETHERLANDS

 

Waiver of Termination Rights.  The Employee waives any and all rights to
compensation or damages as a result of a Termination, insofar as those rights
result or may result from: (a) the loss or diminution in

 

16

--------------------------------------------------------------------------------


 

value of such rights or entitlements under the Program; or (b) the Employee
ceasing to have rights, or ceasing to be entitled to any awards, under the
Program as a result of such Termination.

 

PAKISTAN

 

1.             Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of
the Agreement or any other provision in the Agreement to the contrary, the
Option may be exercised only by using the cashless method, except as otherwise
determined by the Committee.  Only full cashless exercise (net proceeds remitted
to the Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or
stock swap methods of exercise are prohibited.

 

2.             Repatriation Requirements.  As a condition of this Option grant,
the Employee agrees to repatriate all sales proceeds attributable to the
cashless exercise of the Option acquired under the Program in accordance with
local foreign exchange rules and regulations.

 

3.             Exchange Control Obligations.  To the extent applicable, the
Employee is required to comply with certain consent and reporting requirements
to the State Bank of Pakistan (Pakistan’s central bank) under the exchange
control laws of Pakistan.  As the exchange control regulations can change
frequently and at times, without notice, the Employee should consult his or her
legal advisor prior to exercising an Option or selling Shares under the Program
to ensure compliance with current regulations.  Neither the Company nor its
Subsidiary in Pakistan accept any liability for any fine or penalties resulting
from the failure of the Employee to comply with applicable laws.

 

PHILIPPINES

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

ROMANIA

 

1.             Termination.  Notwithstanding anything to the contrary in the
Program or the Agreement, a Termination shall include the situation where the
Employee’s employment contract is terminated as a result of the Employee’s
application for retirement to the Romanian House of Pensions.

 

2.             English Language. The Employee hereby expressly agrees that this
Agreement, the Program as well as all documents, notices and proceedings entered
into, relating directly or indirectly hereto, be drawn up or communicated only
in the English language. Angajatul consimte în mod expres prin prezentul ca
acest Contract, Programul precum şi orice alte documente, notificări,
înştiinţări legate direct sau indirect de acest Contract să fie redactate sau
efectuate doar  în limba engleză.

 

RUSSIA

 

1.             Sale or Transfer of Shares.  Notwithstanding anything to the
contrary in the Program or the Agreement, the Employee shall not be permitted to
sell or otherwise dispose of the Shares acquired pursuant to the Option in
Russia.  The Employee may sell the Shares only through a broker established and
operating outside Russia.

 

2.             Repatriation Requirements.  As a condition of this Option grant,
the Employee agrees to promptly repatriate all funds, including (but not limited
to) sales proceeds, attributable to Shares acquired under the Program to a
foreign currency account at an authorized bank in Russia in accordance with
local foreign

 

17

--------------------------------------------------------------------------------


 

exchange rules and regulations.  Neither the Company nor any of its Subsidiaries
shall be liable for any fines or penalties resulting from the Employee’s failure
to comply with applicable laws.

 

SINGAPORE

 

Qualifying Person Exemption.  The grant of the Option under the Program is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Program
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore.  Accordingly,
statutory liability under the SFA in relation to the content of the prospectuses
would not apply.  The Employee should note that, as a result, the Option is
subject to section 257 of the SFA and the Employee will not be able to make:
(a) any subsequent sale of the Shares in Singapore; or (b) any offer of such
subsequent sale of the Shares subject to the Option in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.             Withholding Taxes.  The following provision supplements
Section 4(c) of the Agreement:

 

By accepting the Option, the Employee agrees to notify the Company’s local
affiliate in South Africa that employs the Employee (the “Employer”) of the
amount of any gain realized upon exercise of the Option.  If the Employee fails
to advise the Employer of the gain realized upon exercise of the Option, the
Employee may be liable for a fine.  The Employee will be responsible for paying
any difference between the actual tax liability and the amount withheld.

 

2.             Exchange Control Obligations.  The Employee is solely responsible
for complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, the Employee should consult
the Employee’s legal advisor prior to the acquisition or sale of Shares under
the Program to ensure compliance with current Exchange Control Regulations. 
Neither the Company nor any of its Subsidiaries shall be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws.

 

SPAIN

 

Acknowledgement of Discretionary Nature of the Program; No Vested Rights.  By
accepting the Option grant, the Employee consents to participation in the
Program and acknowledges receipt of a copy of the Program.

 

The Employee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Options under the Program to individuals who may be
employees of the Company or its Subsidiaries throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis.  Consequently, the Employee
understands that the Option is granted on the assumption and condition that the
Option and the Shares acquired upon exercise of the Option shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Option grant shall be null and void.

 

18

--------------------------------------------------------------------------------


 

The Employee understands and agrees that, as a condition of the Option grant,
unless otherwise provided in the Agreement, any unvested Option as of the date
the Employee ceases active employment, and any vested portion of the Option not
exercised within the applicable post-termination exercise period, will be
forfeited without entitlement to the underlying Shares or to any amount of
indemnification in the event of Termination.  The Employee acknowledges that the
Employee has read and specifically accepts the conditions referred to in the
Agreement regarding the impact of a Termination on the Option.

 

SRI LANKA

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

SWEDEN

 

Exercise Procedures.  Notwithstanding any provision in the Agreement to the
contrary, if the Employee is a resident in Sweden, the Company may not limit the
exercise method of the Option only to a cashless exercise.

 

UNITED KINGDOM

 

1.             Payment of Taxes.  The following provision supplements
Section 4(c) of the Agreement.

 

If payment or withholding of the income tax due in connection with the Option is
not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by the Employee to the
Subsidiary in the United Kingdom that employs the Employee (the “Employer”),
effective as of the Due Date.  The Employee agrees that the loan will bear
interest at the then-current official rate of Her Majesty’s Revenue & Customs
(“HMRC”), it shall be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 4(c) of the Agreement.  Notwithstanding the foregoing, if the
Employee is a director or executive officer of the Company (within the meaning
of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended),
he or she shall not be eligible for a loan from the Company to cover the income
tax liability.  In the event that the Employee is a director or executive
officer and the income tax is not collected from or paid by him or her by the
Due Date, the amount of any uncollected income tax may constitute a benefit to
the Employee on which additional income tax and national insurance contributions
(“NICs”) will be payable.  The Employee will be responsible for paying and
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime, and for reimbursing the Company or the Employer (as
applicable) the value of any employee NICs due on this additional benefit.

 

2.             Exclusion of Claim. The Employee acknowledges and agrees that the
Employee will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Employee’s ceasing to have rights under
or to be entitled to exercise the Option, whether or not as a result of
Termination (whether the Termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Option.  Upon the grant of the
Option, the Employee shall be deemed to have waived irrevocably any such
entitlement.

 

19

--------------------------------------------------------------------------------


 

VENEZUELA

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

VIETNAM

 

Mandatory Full Cashless Exercise.  Notwithstanding Section 4 of the Agreement or
any other provision in the Agreement to the contrary, the Option may be
exercised only by using the cashless method, except as otherwise determined by
the Committee.  Only full cashless exercise (net proceeds remitted to the
Employee in cash) will be permitted.  Cash, cashless sell-to-cover, or stock
swap methods of exercise are prohibited.

 

20

--------------------------------------------------------------------------------
